It having been reported to the Court that Burton R. Signer, of Cincinnati, Ohio, has been disbarred from the practice of law by the Supreme Court of Ohio, duly entered June 28, 1972, and this Court by order of November 6, 1972 [409 U. S. 975], having suspended the said Burton R. Signer from the practice of law in this Court and directing that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that a response thereto has been filed;
It Is Ordered that the said Burton R. Signer be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.